Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020.  The information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09 June 2022.  The information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in Figure 10: “Pridiction” should read “Prediction”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e., “may comprise”, “the at least one”) and is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0050]: “the output feature maps are not optimization” should read “the output features are not optimized”
[0051]: “may extract features from low-resolution progressive to high-resolution” has an unclear meaning
[0051]: “may extract features…then upsampling them…” should read “may extract features…then upsample them”
[0057]: “may include any variety…and to then provide” should read “may include any variety…and then provide”
[0057]: “may be configuredd” should read “may be configured”
[0061]: “the car security system may store…when the captured image including the object” should read “the car security system may store…when the capture image includes the object”
[0069]: “Turn to Fig. 5” should read “In Fig. 5”
[0069]: “the channel number after information fusion is adjusted to the number of class” should read “the channel number after information fusion is adjusted to the number of classes”
[0082]: “a dilated rate of the first dilated convolution layer in an branch is different from that in another branch” should read “a dilated rate of the first dilated convolution layer in a branch is different from that in another branch”
[0094]: “resnet-101 and resnet-50” do not appear in Fig. 10
[0098]: “the red regions of Table 1” do not appear in Table 1
[0099]: “Besides, the proposed method can achieve better performance using a simple base network than the one based on ASPP with deeper network, its more applicable to reality” has an unclear meaning
Appropriate correction is required.

Claim Objections
Claim 16 and 17 are objected to because of the following informalities:  
In claim 16, “first dilated convolution layer in an branch” should read “first dilated convolution layer in a branch”
In claim 17, “the at least two branches further comprises a second dilated” should read “the at least two branches further comprise a second dilated”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (Enlarging Effective Receptive Field of Convolutional Neural Networks for Better Semantic Segmentation), hereinafter referred to as Gu.

Regarding claim 16, Gu teaches a method comprising:
	processing, by using a neural network, first input feature maps of an image to obtain output feature maps of the image (Page 1, column 1, section 1, paragraph 2: "neural network is able to learn effective features…powerful semantic information of feature maps in CNN");
	wherein the neural network comprises at least two branches and a first addition block (Page 2, column 2, section II, paragraph 2: "k branches…and we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution), each of the at least two branches comprises at least one first dilated convolution layer, at least one first upsampling block and at least one second addition block (Page 2, column 2, section II, paragraph 2: "In each branch, there is a special dilation rate to extract special features"; Page 4, figure 4: stacked convolution; Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map"),
a dilated rate of the first dilated convolution layer in an branch is different from that in another branch (Page 2, column 2, section II, paragraph 2: "the parallel dilated convolution with different ratios…in each branch, there is a special dilation rate to extract special features"), the at least one first upsampling block is configured to upsample the first input feature maps or a feature maps output by the at least one second addition block (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the at least one second addition block is configured to add the upsampled feature maps with second input feature maps of the image respectively (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the first addition block is configured to add the feature maps output by each of the at least two branches (Page 2, column 2, section II, paragraph 2): "we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution).

Regarding claim 17, Gu teaches the method according to claim 16, wherein each of the at least two branches further comprises a second dilated convolution layer configured to process the first input feature maps and send its output feature maps to the first upsampling block (Page 3, column 2, paragraph 1: "previous three steps are repeated to obtain a refined feature map gradually"; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Regarding claim 18, Gu teaches the method according to claim 16, wherein the neural network further comprises a first convolution layer configured to reduce a number of the first input feature maps (Page 3, column 2, paragraph 1: "the first three stages need a down-sample operation and reduce the resolution of feature maps (conv 1...)").

Regarding claim 19, Gu teaches the method according to claim 16, wherein the neural network further comprises a second convolution layer configured to adjust the feature maps output by the first addition block to a number of predefined classes (Page 4, figure 4: Stacked convolution; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Regarding claim 20, Gu teaches the method according to claim 19, wherein the first convolution layer and/or the second convolution layer have a 1x1 convolution kernel (Page 2, column 2, section II, paragraph 2: "Three convolution layers 1 X 1, 3 X 3, 1 X 1 are stacked").

Regarding claim 21, Gu teaches the method according to claim 16, wherein the neural network further comprises a second upsampling block configured to upsample the feature maps output by the second convolution layer (Page 3, column 2, paragraph 1: "the first three stages need a down-sample operation and reduce the resolution of feature maps (conv 1...)"; Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution).

Regarding claim 26, Gu teaches the method according to claim 16, wherein the neural network is used for at least one of image classification, object detection or semantic segmentation (Page 1, column 1, Abstract: "convolutional neural networks have shown powerful capability in different fields of computer vision, and have become the most effective means for dense prediction problems such as semantic segmentation"; Title).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Enlarging Effective Receptive Field of Convolutional Neural Networks for Better Semantic Segmentation), in view of van den Oord et al. (US 2018/0075343 A1), hereinafter referred to as van den Oord.

Regarding claim 22. Gu teaches the method according to claim 16.
Gu fails to teach wherein the neural network further comprises a softmax layer configured to get a prediction from the output feature maps of the image. wherein the neural network further comprises a softmax layer configured to get a prediction from the output feature maps of the image.
However, van den Oord teaches wherein the neural network further comprises a softmax layer configured to get a prediction from the output feature maps of the image (Figure 3, 120; Page 13, [0178]: "a softmax output layer that generates the probabilities").
Gu and van den Oord are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of van den Oord and include a softmax layer in the neural network as it is known in the art to use a softmax layer in a neural network as a prediction feature. 

Regarding claim 23, Gu teaches the method according to claim 16.
Gu fails to teach further comprising: training the neural network by a back-propagation algorithm.
However, van den Oord teaches further comprising: training the neural network by a back-propagation algorithm (Page 13, [0192]: "During training of the system…backpropagation is performed at each iteration").
Gu and van den Oord are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of van den Oord and include a back-propagation algorithm as it is known in the art to use a back-propagation to train a neural network. 

Regarding claim 27, Gu teaches:
	cause the apparatus to process, by using a neural network, first input feature maps of an image to obtain output feature maps of the image (Page 1, column 1, section 1, paragraph 2: "neural network is able to learn effective features…powerful semantic information of feature maps in CNN");
	wherein the neural network comprises at least two branches and a first addition block (Page 2, column 2, section II, paragraph 2: "k branches…and we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution), each of the at least two branches comprises at least one first dilated convolution layer, at least one first upsampling block and at least one second addition block (Page 2, column 2, section II, paragraph 2: "In each branch, there is a special dilation rate to extract special features"; Page 4, figure 4: stacked convolution; Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map"),
a dilated rate of the first dilated convolution layer in an branch is different from that in another branch (Page 2, column 2, section II, paragraph 2: "the parallel dilated convolution with different ratios…in each branch, there is a special dilation rate to extract special features"), the at least one first upsampling block is configured to upsample the first input feature maps or a feature maps output by the at least one second addition block (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the at least one second addition block is configured to add the upsampled feature maps with second input feature maps of the image respectively (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the first addition block is configured to add the feature maps output by each of the at least two branches (Page 2, column 2, section II, paragraph 2): "we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution).
Gu fails to teach an apparatus comprising: 
	at least one processor; 
	at least one memory at least one memory including computer program code, the memory and the computer program code configured to, working with the at least one processor.
However, van den Oord teaches an apparatus comprising (Page 14, [0197]: "all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers"): 
	at least one processor (Page 14, [0197]: "all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers"); 
	at least one memory at least one memory including computer program code, the memory and the computer program code configured to, working with the at least one processor (Page 14, [0196]: "a random or serial access memory device, or a combination of one or more of them").
Gu and van den Oord are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of van den Oord and implement the method as an apparatus as it is a known method in the art to use an apparatus to implement a method.  

Regarding claim 28, Gu and van den Oord teach the apparatus according to claim 27, wherein each of the at least two branches further comprises a second dilated convolution layer configured to process the first input feature maps and send its output feature maps to the first upsampling block (Gu, page 3, column 2, paragraph 1: "previous three steps are repeated to obtain a refined feature map gradually"; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Regarding claim 29, Gu and van den Oord teach the apparatus according to claim 27 (van den Oord, page 14, [0197]: "all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers"), wherein the neural network further comprises a first convolution layer configured to reduce a number of the first input feature maps (Gu, page 3, column 2, paragraph 1: "the first three stages need a down-sample operation and reduce the resolution of feature maps (conv 1...)").

Regarding claim 30, Gu and van den Oord teach the apparatus according to claim 27, wherein the neural network further comprises a second convolution layer configured to adjust the feature maps output by the first addition block to a number of predefined classes (Gu, page 4, figure 4: Stacked convolution; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Regarding claim 31, Gu teaches to process, by using a neural network, first input feature maps of an image to obtain output feature maps of the image (Page 1, column 1, section 1, paragraph 2: "neural network is able to learn effective features…powerful semantic information of feature maps in CNN");
	wherein the neural network comprises at least two branches and a first addition block (Page 2, column 2, section II, paragraph 2: "k branches…and we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution), each of the at least two branches comprises at least one first dilated convolution layer, at least one first upsampling block and at least one second addition block (Page 2, column 2, section II, paragraph 2: "In each branch, there is a special dilation rate to extract special features"; Page 4, figure 4: stacked convolution; Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map"),
a dilated rate of the first dilated convolution layer in an branch is different from that in another branch (Page 2, column 2, section II, paragraph 2: "the parallel dilated convolution with different ratios…in each branch, there is a special dilation rate to extract special features"), the at least one first upsampling block is configured to upsample the first input feature maps or a feature maps output by the at least one second addition block (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the at least one second addition block is configured to add the upsampled feature maps with second input feature maps of the image respectively (Page 3, column 2, paragraph 1: "bilinear interpolation is used to upsampling the feature map…features from two stages are fused by element adding operation"; Page 4, figure 4: Stacked convolution),
the first addition block is configured to add the feature maps output by each of the at least two branches (Page 2, column 2, section II, paragraph 2): "we can directly fuse them by simple concatenation"; Page 4, figure 4: Chain convolution).
Gu fails to teach a non-transitory computer readable medium having encoded thereon statements and instructions to cause a processor to process. 
However, van den Oord teaches a non-transitory computer readable medium having encoded thereon statements and instructions to cause a processor to process (Page 14, [0196]: "Embodiments of the subject matter…can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non transitory storage medium for execution").
Gu and van den Oord are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of van den Oord as it is a known method in the art to use an a non-transitory computer readable medium to perform a method.  

Regarding claim 32, Gu and van den Oord teach the non-transitory computer readable medium according to claim 31, wherein each of the at least two branches further comprises a second dilated convolution layer configured to process the first input feature maps and send its output feature maps to the first upsampling block (Gu, page 3, column 2, paragraph 1: "previous three steps are repeated to obtain a refined feature map gradually"; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Regarding claim 33, Gu and van den Oord teach the non-transitory computer readable medium according to claim 31, wherein the neural network further comprises a first convolution layer configured to reduce a number of the first input feature maps (Gu, page 3, column 2, paragraph 1: "the first three stages need a down-sample operation and reduce the resolution of feature maps (conv 1...)").

Regarding claim 34, Gu and van den Oord teach the non-transitory computer readable medium according to claim 31, wherein the neural network further comprises a second convolution layer configured to adjust the feature maps output by the first addition block to a number of predefined classes (Gu, page 4, figure 4: Stacked convolution; Page 3, col 2; paragraph 1: "in each stage we add an extra convolution layer").

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (Enlarging Effective Receptive Field of Convolutional Neural Networks for Better Semantic Segmentation), in view of Kim (US 2004/0076335 A1). 
Regarding claim 24, Gu teaches the method according to claim 16.
Gu fails to teach further comprising enhancing the image.
However, Kim teaches further comprising enhancing the image (Figure 8; Page 2, column 1, [0015]: "The method initiates with defining an image feature space based upon frequency information. Then, the data of the image feature space is simplified by morphological tools").
Gu and Kim are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Kim and enhance the image to improve image processing results as “objects in background are blurred to out of focus. Additionally, segmentation techniques based upon color and intensity information suffer from poor extraction results" (Kim, page 1, col 2, [0012]). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (Enlarging Effective Receptive Field of Convolutional Neural Networks for Better Semantic Segmentation), in view of Yoo et al. (US 2018/0068218 A1), hereinafter referred to as Yoo. 
Regarding claim 25, Gu teaches the method according to claim 16. 
Gu fails to teach wherein the first and second input feature maps of the image are obtained from another neural network.
However, Yoo teaches wherein the first and second input feature maps of the image are obtained from another neural network (Figure 3).
Gu and Yoo are both considered to be analogous to the claimed invention because they are in the same field of image processing using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Yoo and as it is known in the art that using multiple neural networks can “contribute to improving a recognition rate of the first neural network" (Yoo, Page 6, [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2019/0114774 A1) teaches a multi-branch neural network that generates segmentation data for an image using both high and low-level features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN RUTH BERASLEY whose telephone number is (571)272-8071. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.B./Examiner, Art Unit 4174                                                                                                                                                                                                        
/Leonard Chang/Supervisory Patent Examiner, Art Unit 4174